37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerome Lamont THOMAS, Plaintiff Appellant,v.James C. FARROW, Treatment Supervisor;  G.L. BASS, DeputyWarden, Defendants Appellees,andGreenville Administration;  Correctional Officer Lynch, Defendants.
No. 94-6207.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994Decided Oct. 24, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-545)
Jerome Lamont Thomas, appellant pro se.
Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Thomas v. Farrow, No. CA-92-545 (E.D. Va.  Feb. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)